Case 16-21255          Doc 351   Filed 01/30/20    Entered 01/30/20 16:02:39         Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION

 IN RE:                                              )       CHAPTER 7
                                                     )
                                                     )       CASE NO. 16-21255 (JJT)
 THE CENTRAL CONNECTICUT                             )
 COOPERATIVE FARMERS                                 )
 ASSOCIATION,                                        )
                                                     )
                   DEBTOR.                           )
                                                     )
 BONNIE C. MANGAN, Chapter 7 Trustee for             )
 THE CENTRAL CONNECTICUT                             )
 COOPERATIVE FARMERS ASSOCIATION,                    )
                                                     )
          Plaintiff,                                 )
                                                     )
              v.                                     )
                                                     )
                                                     )
 LANSING VERMONT INC.,                               )
                                                     )
                                                     )
       Defendant.                                    )
 _________________________________________

     ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT
         BETWEEN BONNIE C. MANGAN, CHAPTER 7 TRUSTEE, AND
                      LANSING VERMONT INC.

        Upon the Motion to Approve Settlement Agreement Between Bonnie C. Mangan (the

“Trustee”), Chapter 7 Trustee, and Lansing Vermont Inc. (the “Settling Defendant”) (the

“Motion”), due and adequate notice having been made, and upon further consideration by the

Court, it is hereby:

        ORDERED that, the Motion is hereby granted; and it is further

        ORDERED that, ORDERED that the Trustee shall retain settlement funds paid by

Settling Defendant, totaling $60,000.00 (the “Settlement Amount”), in full and final satisfaction
Case 16-21255        Doc 351     Filed 01/30/20      Entered 01/30/20 16:02:39        Page 2 of 2



of any claim the Estate may have against the Settling Defendant concerning transfer(s) of

property of The Central Connecticut Cooperative Farmers Association to the Settling Defendant;

and it is further

        ORDERED that, effective upon entry of this Order, Trustee, acting on behalf of the

Estate of The Central Connecticut Cooperative Farmers Association and Defendant, are deemed

to have released one another from any and all claims, whether known or unknown, that either

could assert against the other from the beginning of time through the date of the Motion

concerning any avoidance claims that were asserted, or could have been asserted, under Chapter

5 of the Bankruptcy Code; and it is further

        ORDERED that, effective upon entry of this Order, the Settling Defendant is deemed to

have waived any and all claims it holds against the Debtor’s estate, including, but not limited to,

claims related to its Proof of Claim (no. 45-1) in the amount of $377,381.18, and any claim it

could assert pursuant to 11 U.S.C. § 502(h), and it is further


        ORDERED that the United States Bankruptcy Court for the District of Connecticut shall

retain jurisdiction to enforce the Settlement, notwithstanding the closure or dismissal of the

Debtor’s bankruptcy case.



                              Dated at Hartford, Connecticut this 30th day of January, 2020.




                                                 2
